Filed 8/15/16 P. v. Romero CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B268906
                                                                           (Super. Ct. No. VA135528)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

SINDY ROMERO,

     Defendant and Appellant.



                   Sindy Romero appeals the denial of her motion to vacate her conviction
following a no contest plea to robbery. (Pen. Code, §§ 211, 1016.5, subd. (b).)1 She
contends the trial court should have advised her of certain immigration consequences of
her plea, such as the unavailability of asylum or cancellation of removal. We affirm.
                                                  BACKGROUND
                   When Romero entered her plea, the deputy district attorney advised that her
plea “will result in deportation, . . . exclusion from the country and the denial of
naturalization.” (§ 1016.5, subd. (a).) Romero signed a “Felony Advisement of Rights,
Waiver, and Plea Form,” and initialed the section of the form stating, “I understand that if
I am not a citizen of the United States, I must expect my plea of guilty or no contest will




         1   All further statutory references are to the Penal Code.
result in my deportation, exclusion from admission or reentry to the United States, and
denial of naturalization and amnesty.”
              Romero filed a motion to vacate her conviction after Immigration and
Customs Enforcement took her into custody. She contended the court did not advise her
that the plea would preclude “special forms of relief from removal, including
Cancellation of Removal and Asylum . . . .” Romero submitted a declaration stating she
is not a citizen of the United States, and would not have entered the plea had the court or
her counsel advised her that the plea would subject her to “detention or possible denial of
relief, voluntary departure, bar from reentry, and/or any other consequences.”
              The court denied the motion, stating there was “absolutely no basis for the
assertion that she was not properly advised.”
                                      DISCUSSION
              The trial court did not abuse its discretion when it denied Romero’s motion
to vacate under section 1016.5, subdivision (b). (People v. Superior Court (Zamudio)
(2000) 23 Cal. 4th 183, 192 [review for abuse of discretion].) Romero was properly
advised of her immigration consequences as provided by the statute. (People v. Totari
(2002) 28 Cal. 4th 876, 884.) The deputy district attorney’s advisement of the
immigration consequences of her plea and Romero’s acknowledgment of those
consequences are sufficient to satisfy section 1016.5. (People v. Arriaga (2014) 58
Cal. 4th 950, 963-964.) Romero does not contend otherwise.
              Romero contends that section 1016.5’s admonition is no longer sufficient in
light of changes to immigration law since its enactment. She relies on Padilla v.
Kentucky (2010) 559 U.S. 356 (Padilla), which held that, because such changes have
made deportation “practically inevitable” in certain cases, defense counsel must provide
accurate legal advice concerning the immigration consequences of a guilty plea. (Id. at
pp. 364, 369.) Romero contends that, for the same reasons, a court must advise the
defendant of specific immigration consequences, such as the unavailability of asylum or
cancellation of removal, when it advises a defendant under section 1016.5, subdivision
(a).

                                             2
              Our colleagues in Division Five rejected an identical contention in
People v. Arendtsz (2016) 247 Cal. App. 4th 613 (Arendtsz), holding that “there is nothing
in Padilla or under California law, including the Legislature’s fairness concerns, that
compels a trial court to specifically advise on asylum or cancellation of removal.” (Id. at
p. 619.) We agree.
              Romero also contends the statutory admonition no longer satisfies the
Legislature’s intent “to promote fairness” due to changes to immigration law. (§ 1016.5,
subd. (d).) Again, we agree with our colleagues in Division Five who held that the
fairness concerns expressed in the statement of legislative intent “do not override the
express language of section 1016.5, subdivision (a).” (Arendtsz, supra, 247 Cal.App.4th
at p. 618.) Like the court in Arendtsz, “[w]e cannot rewrite section 1016.5 to conform to
[Romero’s] notion of what the Legislature would want it to say.” (Id. at p. 619.)
                                       DISPOSITION
              The order is affirmed.
              NOT TO BE PUBLISHED




                                          TANGEMAN, J.


We concur:



              GILBERT, P. J.




              YEGAN, J.




                                             3
                               Michael A. Cowell, Judge

                         Superior Court County of Los Angeles

                          ______________________________


             Zulu Ali, for Defendant and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Steven D.
Matthews, Supervising Deputy Attorney General, and Analee J. Brodie, Deputy Attorney
General, for Plaintiff and Respondent.